Name: Commission Regulation (EEC) No 201/82 of 28 January 1982 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 1 . 82 Official Journal of the European Communities No L 21 /21 COMMISSION REGULATION (EEC) No 201/82 of 28 January 1982 altering the export refunds on milk and milk products mation known to the Commission that the export refunds for the products listed in the Annex hereto should be altered to the amounts set out therein, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece (2), and in particular Article 17 (4) thereof, Whereas the export refunds , on milk and milk products were fixed by Commission Regulation (EEC) No 33/82 (3), as last amended by Regulation (EEC) No 1 12/82 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 33/82 to the infor ­ The export refunds referred to in Article 17 of Regula ­ tion (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to amended Regu ­ lation (EEC) No 33/82 are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein . Article 2 This Regulation shall enter into force on 29 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 January 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (*) OJ No L 291 , 19 . 11 . 1979, p . 17 . (3) OJ No L 4, 8 . 1 . 1982, p. 15 . (4) OJ No L 15, 21 . 1 . 1982, p . 13 . No L 21 /22 Official Journal of the European Communities 29 . 1 . 82 ANNEX to the Commission Regulation of 28 January 1982 altering the export refunds on milk and milk products CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.03 ex A. (Ill) Of a fat content, by weight, of 80 % or more, but less than 82 % 3110 22 For exports to :  Zone C 1 102-44  Zone C 2   Other destinations 102-44 (IV) Of a fat content, by weight, of 82 % or more 3110 32 For exports to :  Zone C 1 105-00  Zone C 2   Other destinations 105-00